Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1284
                        Lower Tribunal No. 21-3047
                           ________________


                                    S.J.,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Gisela Cardonne Ely,
Senior Judge.

     S.J., in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.